Citation Nr: 0935180	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for severe mandibular 
prognathism (claimed as jaw fracture).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In March 2008, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in December 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Mandibular prognathism clearly and unmistakably existed 
prior to service and was not aggravated by service.


CONCLUSION OF LAW

Mandibular prognathism clearly and unmistakably preexisted 
the Veteran's period of active service and was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran also received the notice provisions 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any error regarding this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
condition.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in February 
2009.  The Board further finds that the RO complied with its 
December 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for mandibular 
prognathism.  The Veteran asserts that the pain and stiffness 
in his jaw were caused by surgery in service.  The service 
medical records show that the Veteran had oral surgery in 
1965 for correction of mandibular prognathism.  In May 1965, 
the Veteran had application of arch bars and bilateral 
osteotomy.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease such as arthritis 
manifests to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131; 38 
C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the 
term "noted" means only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In this case, the entrance examination in August 1963 does 
not show mandibular prognathism.  The Veteran's head, mouth, 
throat, face and neck were clinically evaluated as normal.  
As no preexisting condition was noted upon the Veteran's 
entrance to service, the presumption of soundness attached to 
the Veteran's claimed condition.

This presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  VA 
must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness.  Satterfield v. 
Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations omitted); see 
also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 25178 
(2004)).  A pre-existing injury or disease is considered to 
have been aggravated by active service if there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

The February 2009 VA examiner indicated that the mandibular 
prognathism was congenital.  Under VA regulation, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently with notation or 
discovery during service of residual conditions such as 
congenital malformations, with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c) (2008).  Thus, it appears that the Veteran's 
claimed congenital mandibular prognathism clearly and 
unmistakably preexisted service due to its very nature 
according to this regulation.

Further, congenital or developmental defects are not diseases 
or injuries within the meaning of applicable law and 
regulations for VA compensation purposes. 38 C.F.R. § 
3.303(c) (2008).  VA's General Counsel has held, however, 
that service connection may be granted for diseases, but not 
for defects, of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations. 
Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.

Here, there was no indication after the July 1965 surgery of 
treatment for mandibular prognathism.  The Veteran did not 
report problems with mandibular prognathism at separation 
from service.  This condition was also not noted on the 
separation examination.  Moreover, the VA examiner reviewed 
the service treatment records and VA medical records.  The 
examiner found that mandibular prognathism was a congenital 
defect/abnormality.  The examiner further noted that it was 
less likely than not caused by or a result of surgical 
correction of mandibular prognathism to improve mastication 
and ability to wear dental appliances.  The examiner reasoned 
that the Veteran incisal opening was 50mm, left lateral 
excursion was 14mm, and right lateral excursion was 15mm 
which indicated normal range of motion without pathology.  

The Board finds that there is clear and unmistakable evidence 
of record to establish that the Veteran's mandibular 
prognathism existed prior to service and was not aggravated 
by service.  As such, the Board finds that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  Since there is clear and unmistakable evidence 
that the pre-existing congenital mandibular prognathism at 
issue was not aggravated by service for the purpose of 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111, the Board also concludes that mandibular prognathism 
was not, in fact, aggravated by service under 38 U.S.C.A. § 
1110.  Therefore, service connection is not warranted.  

While the Board has considered the lay statements submitted 
by the Veteran asserting that his congenital mandibular 
prognathism was aggravated by service, he does not have the 
requisite medical expertise necessary to render a competent 
medical opinion regarding aggravation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Consequently, the Veteran's assertions 
are afforded no probative value with respect to the medical 
question of whether pre-existing congenital mandibular 
prognathism was aggravated by active military service or is 
otherwise related to service.

Thus, as the evidence shows that the Veteran's claimed 
congenital mandibular prognathism existed prior to service 
and was not aggravated by service, the Board finds that 
service connection for mandibular prognathism is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Here, the 
preponderance of the evidence is against the Veteran's claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for severe mandibular prognathism (claimed 
as jaw fracture) is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


